COLLIER, C. J.
The plaintiff in error was indicted for selling to a slave “ a certain commodity, to wit: eight gallons of whiskey, without having first obtained the leave or consent of the master, owner or overseer of said slave, either *733verbally or in writing for that purpose, contrary to the form of the statute,” &c. - The statute on which this indictment is founded is in' the following words: “ Every person who shall buy, sell, or receive from any slave any commodity of any kind or description, without the leave or consent of the master, owner or overseer of such slave, verbally -or in writing, expressing the articles permitted to be sold or bartered, first obtained, shall, on conviction, be fined in a sum not less than ten, nor more than one hundred dollars, and may be imprisoned not more than three months.” [Clay’s Dig. 437, *8.]
It is insisted that no conviction can be sustained under this act for selling to a slave, and that as an indictment should pursue the words of the statute on which it is founded, no indictment could be framed for such a charge, that would not be defective. The statute, it is true, would have expressed its meaning with more precision if the preposition “to,” had followed the word “sell.” But “from” cannot be regarded as an adjunct of “sell” — it must be applied to “buy” and “receive” only. Thus adjusting the terms employed, and so far as the present case is concerned, the act may with perfect propriety be thus read, “ every person who shall sell any slave any commodity,” &c. This conclusion is not the result of artificial or technical reasoning; but the reasonable and natural import of the language employed, and does not violate the rule which requres penal statutes to be strictly construed; but is in perfect harmony with it.
It is a mistake to suppose that an indictment should always pursue the very words of the statute, or that an indictment thus framed is, as a matter of course, unexceptionable. See Turnipseed v. The State, 6 Ala. R. 664, in which the law on this point is considered. But it will perhaps follow from what has been already said, that an indictment which follows the act in question will be good; if however, it be otherwise, we have seen that the indictment is sustainable, as the act makes the fact charged an offence.
There is no error in the record, and the judgment is therefore affirmed.